DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Christensen (Reg. No. 57,505) on 6/04/2021.
The application has been amended as follows:
Specification, paragraph [00725], line 1: “Figure 33 illustrates” has been amended to read --Figures 33-33A illustrate--.
Claim 1, line 17: “longitudinal cutout” has been amended to read --longitudinal cut out--.

Allowable Subject Matter
Claims 1-2, 4, 6-8, 10-14 and 21-22 are allowed for the reasons discussed on pages 16-17 of the Final Rejection mailed 5/13/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/SARAH A SIMPSON/Primary Examiner, Art Unit 3771